Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I – claims 4-14 and 16-18, claim 8 of Group A, and “an indication that ovulation has occurred, following a result of the presence of PdG at a threshold interpreted by the application” of Group B in the reply filed on 2/15/22 is acknowledged. 
Claims 7 and 21-36 are withdrawn as being directed to non-elected claims. 

Specification
3.	The disclosure is objected to because of the following informalities: 
	On page 1 and in paragraph [0033] of the instant specification, the status of each application mentioned should be checked and updated accordingly. 
Appropriate correction is required. 

4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 9, pregnanediol glucuronide (PdG) is detected at a threshold selected from the range inclusive of 1 µg/mL – 20 µg/mL. However, the specification teaches a detection threshold of PdG at or above 3-20 µg/mL ([0004], [0034], [0038], [0043], [0046]) or 1 µg/mL – 10 µg/mL ([0098], [0103], [0119], [0120], . 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one testing zone configured to evaluate an applied fluid for the presence or absence of pregnanediol glucuronide at a threshold selected from the range inclusive of 1 µg/mL – 20 µg/mL” in claim 9
“at least one testing zone configured to evaluate an applied fluid for the presence or absence of luteinizing hormone at a threshold selected from the range inclusive of 15 mIU/mL-50 mIU/mL“ in claim 9 
“the application configured to determine which of the testing zones on each diagnostic test is associated with the evaluation of PdG or LH” in claim 9
“the application further configured to determine which testing zone is configured to evaluate an applied fluid for the presence or absence with pregnanediol glucuronide 
“the application further configured to determine which of the testing zones on each diagnostic test is associated with the evaluation of the metabolite of estrogen” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is vague. In lines 16-17, the recitation of “the subject’s same menstrual cycle” lacks antecedent support. In lines 18-19, the recitation of “the subject’s fertile window” lacks antecedent support. In line 21, the plurality of testing zones is not clear as to how they are related to the plurality of diagnostic tests. 
Claim 8 is vague. In line 3, the recitation of “the acceptable range” lacks antecedent support. Also, the recitation of “acceptable range” is itself vague and indefinite because it is not clear as to what is considered an acceptable range. The term “acceptable” is a relative term and thus does not clearly define the sharpness of the image. 
Claim 9 is vague. In lines 4-5 and 7, the recitations of “the range” lack antecedent support. Furthermore, the recitation of “the range inclusive of 1 µg/mL-20 µg/mL” in lines 4-5 is indefinite because the actual range is not defined. This phrase includes a range of 1 µg/mL – 20 µg/mL but the end points of the actual range which include this range are not defined so the metes and bounds of the claim cannot be determined. The same can be said for the recitation of “the range inclusive of 15 mIU/mL-50 mIU/mL” in line 7. In the last line of the claim, the recitation of “the smart device” lacks antecedent support. 
Claim 13 is vague. In line 5, the recitation of “the subject’s menstrual cycle” lacks antecedent support. 

Claim 16 is vague. In line 6, the recitation of “the subject’s same menstrual cycle” lacks antecedent support. 
Claim 18 is vague. In line 2, the recitation of “the fertile window” lacks antecedent support, should be --the subject’s fertile window--.  

10.	Claim limitations:  
“at least one testing zone configured to evaluate an applied fluid for the presence or absence of pregnanediol glucuronide at a threshold selected from the range inclusive of 1 µg/mL – 20 µg/mL” in claim 9
“at least one testing zone configured to evaluate an applied fluid for the presence or absence of luteinizing hormone at a threshold selected from the range inclusive of 15 mIU/mL-50 mIU/mL“ in claim 9 
“the application configured to determine which of the testing zones on each diagnostic test is associated with the evaluation of PdG or LH” in claim 9 
“the application further configured to determine which testing zone is configured to evaluate an applied fluid for the presence or absence with 
“the application further configured to determine which of the testing zones on each diagnostic test is associated with the evaluation of the metabolite of estrogen” in claim 11
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient materials or structures recited for test zone or application for carrying out the functions set forth in claims 9, 10, and 11 respectively. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

s 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 23, 27, 36, 41, and 45 of copending Application No. 15/974,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘229 claims a system with the same limitations as the instant system. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Copending ‘229 claims: 
	20.	A diagnostic system for monitoring ovulation cycles, comprising: 
	a lateral flow assay test cassette configured to simultaneously measure at least two hormones and/or analytes present within a single sample, wherein the lateral flow assay test cassette comprises: 
		a sample well configured to collect and receive the single sample; and 
	a test strip configured to receive the single sample from the sample well and to detect the presence of pregnanediol glucuronide (PdG) and at least one other hormone and/or analyte in the single sample, wherein the test strip comprises: 
monoclonal anti-PdG antibodies of IgG isotype bound to a portion of the test strip; 
one or more of the following further bound to a portion of the test strip: 
i.	anti-luteinizing hormone (LH) antibodies, 
ii.	anti-human chorionic gonadotropin (hcG) antibodies, 
iii.	anti-follicle stimulating hormone (FSH) antibodies, 
iv.	anti-estradiol (E2) antibodies of E2, 
v.	anti-estrogen metabolite antibodies or estrogen metabolites, and/or 
vi.	anti-progesterone (P4) antibodies; and 
a reagent-impregnated membrane, positioned downstream from the bound antibodies, wherein the reagent-impregnated membrane comprises a plurality of detection zones, wherein: 
PdG is immobilized by impregnation onto a first detection zone of the reagent-impregnated membrane for binding the monoclonal anti-PdG antibodies in a competitive assay format, to indicate the presence of PdG in the single sample at a minimum concentration of 1-20 µg/mL, and 
one or more of the following are further immobilized by impregnation onto one or more additional detection zones of the reagent-impregnated membrane: 
i.	anti-LH antibodies for binding LH in the single sample in a sandwich assay format, to indicate the presence of LH at a minimum concentration of 1-50 mIU/mL, 	
ii.	anti-hCG antibodies for binding hCG in the single sample in a sandwich assay format, to indicate the presence of hCG at a minimum concentration of 1-10,000 mIU/ml, 
iii.	anti-FSH antibodies for binding FSH in the single sample in a sandwich assay format, to indicate the presence of FSH at a minimum concentration of 3-20 mIU/mL, 
iv.	E2 for binding the anti-E2 antibodies, or anti-E2 antibodies for binding the E2, in a competitive assay format, to indicate the presence of E2 in the single sample at a minimum concentration of 25-250 pg/mL, 
v.	estrogen metabolite for binding the anti-estrogen metabolite antibodies, or anti-estrogen metabolites for binding the estrogen metabolites, in a competitive assay format, to indicate the presence of estrogen metabolites in the single sample at a minimum concentration of 1-1000 ng/ml; and/or 
vi.	P4 for binding the anti-P4 antibodies in a competitive assay format, to indicate the presence of progesterone in the single sample at a minimum concentration of 1-60 ng/ml. 
	23.	The system of claim 20, wherein: 
		one or more of the following are further bound to a portion of the test strip: 
		i.	anti-luteinizing hormone (LH) antibodies, 
		ii.	anti-human chorionic gonadotropin (hCG) antibodies, 
		iii.	anti-follicle stimulating hormone (FSH) antibodies, 
		iv.	anti-estradiol (E2) antibodies, 
		v.	anti-estrogen metabolite antibodies, and/or 
		vi.	anti-progesterone (P4) antibodies; and 
	one or more of the following are further immobilized by impregnation onto one or more additional detection zones of the reagent-impregnated membrane: 
i.	anti-LH antibodies for binding LH in the single sample in a sandwich format, to indicate the presence of LH at a minimum concentration of 1-50 mIU/mL, 
ii.	anti-hCG antibodies for binding hCG in the single sample in a sandwich assay format, to indicate the presence of hCG at a minimum concentration of 1-10,000mIU/ml, 
iii.	anti-FSH antibodies for binding FSH in the single sample in a sandwich assay format, to indicate the presence of FSH at a minimum concentration of 3-20 mIU/mL, 
iv.	E2 for binding the anti-E2 antibodies in a competitive assay format, to indicate the presence of E2 in the single sample at a minimum concentration of 25-250 pg/ml, 
v.	estrogen metabolite for binding anti-estrogen metabolite antibodies in a competitive assay format, to indicate the presence of estrogen metabolites in the single sample at a minimum concentration of 1-1000 ng/ml; and/or 
vi.	P4 for binding the anti-P4 antibodies in a competitive assay format, to indicate the presence of progesterone in the single sample at a minimum concentration of 1-60 ng/ml. 
	27.	The system of claim 20, further comprising: 
a smart phone, wherein the smart phone comprises an application and a camera, and wherein: 
the smart phone application is configured to utilize the smart phone camera to capture an image of results from the lateral flow assay test cassette and detect the presence of multiple discrete hormones and/or analytes present at a predetermined amount within the single sample, and 
the application is further configured to quantify the hormones and/or analytes and quantitate the results by correlating the detected color intensity indicated in the image of the results from the lateral flow assay test cassette for each of the detection zones with the concentration of the hormone or analyte detected in each of the detection zone with the concentration of the hormone or analyte in the single sample to determine the concentration of the hormone or analyte in the single sample. 
	In copending ‘229, claims 36, 41, and 45 are similar to claims 20, 23, and 27 but stipulate that additional test strips are in the system, wherein each test strip detects an additional hormone analyte. The system of copending ‘229 recites limitations that anticipate the instant system. 
	With respect to the order in which analytes are to be detected in instant claim 4 (luteinizing hormone before pregnanediol glucuronide), the order in which analytes are 

13.	Claims 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 23, 27, 36, 41, and 45 of copending Application No. 15/974,229 (reference application) in view of Pulitzer et al (U.S. Patent 9,857,373; herein referred to as Pulitzer). 
This is a provisional nonstatutory double patenting rejection.
	See above for the claims of copending ‘229. 
	Copending ‘229 differs from the instant invention in failing to recite an application in the smartphone that is able to determine sharpness of an image and image analysis to detect color intensity of the images captured from the lateral flow assays and provide a diagnostic test key that represents a visual relationship of measured color intensity to analyte concentration. 
	Pulitzer discloses a lateral flow test strip system for performing immunoassays on a plurality of test strips. The system includes a mobile device with an application that ensures the image is focused before the image is saved and capture images from the test strips for analysis, wherein analysis of the images entails counting the number of colored pixels, as well as determining the intensity of color, at a test line on the test strip. The mobile device then compares the number of pixel or color intensity to that in a control line, providing a mathematical evaluation of the test line (Col. 9, lines 19-45, Col. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the application of Pulitzer into the smartphone of copending ‘229 because copending ‘229 employs a smartphone for analysis of lateral flow test strips that employ visual labels and the smartphone application of Pulitzer is for analyzing visual labels on lateral flow test strips. A person of ordinary skill in the art reasonably would have expected success because both Pulitzer and copending ‘229 are directed to lateral flow assay devices that employ cameras and visual labels to detect analytes.
With respect to claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the application of Pulitzer which makes sure an image is in focus (assessing sharpness of the image) into the mobile phone of copending ‘229 because the application of Pulitzer provides for a sharper image of the test strip by making sure the image in proper focus.  A person of ordinary skill in the art reasonably would have expected success because copending ‘229 teaches use of mobile phones and Pulitzer teaches the disclosed application as being applicable in mobile phones.
	With respect to claim 17, Pulitzer teaches a quantitative result “diagnostic test key”, see item (814) in Figure 10 which provides a visual relationship of color intensity of the test line to concentration of analyte in the test line. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 

14.	Claims 4, 6, 8, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,131,665 in view of Pulitzer et al (U.S. Patent 9,857,373; herein referred to as Pulitzer). 
	Patent ‘665 claims: 
	1.	A method for evaluating urine of a subject to estimate the fertile window, comprising: 
collecting a single sample of urine, 
testing the single sample of urine with one or both of a first lateral flow assay and a second lateral flow assay, the first lateral flow assay comprising: 
a sample pad configured to receive the urine sample, 
a receiving zone within a conjugate pad, the conjugate pad saturated with a conjugate comprising an anti-PdG antibody conjugated to a visual label in a concentration selected from the range inclusive of 1-10 µg/ml, 
a membrane comprising a testing zone, 
the testing zone comprising PdG conjugated to a carrier protein that binds PdG antigens at 8-32 molecules per carrier protein, and 
further configured to evaluate for the presence or absence of PdG at or above a PdG threshold, the PdG threshold selected from within the range inclusive of 3-20 µg/ml, 
the membrane further configured to provide an observable positive result for the presence of PdG in the sample of urine at the PdG threshold as indicated by the absence of the color of the visual label in the testing zone following the operation of the first lateral flow assay, 
the second lateral flow assay comprising: 
a sample pad configured to receive the urine sample, 
a receiving zone within a conjugate pad, the conjugate pad saturated with a conjugate, the conjugate comprising an anti-LH antibody conjugated to a visual label, 
a membrane comprising a testing zone, 
the testing zone comprising LH conjugated to a carrier protein and further configured to evaluate for the presence or absence of LH at a LH threshold of no less than 20 ml U/ml, 
the membrane configured to provide an observable positive result for the presence of LH in the sample of urine at a LH threshold as indicated by the presence of the color of the visual label in the testing zone following the operation of the second lateral flow assay 
determining that ovulation has occurred and that the fertile window has closed by a positive result for the presence of PdG at the PdG threshold or determining that the fertile window has opened by observing a positive result for the presence of LH at or above the LH threshold, and 
estimating the fertile window dates, optionally by repeating the collecting, testing and determining steps, the fertile window opening date of the subject estimated as the date of the first positive result in a menstrual cycle of the subject for the presence of LH at or above the LH threshold and the fertile window closing date of the subject estimated as the date of the first positive result in the menstrual cycle for the presence of PdG at the PdG threshold, following the evaluation of at least one result for the presence or absence of LH at or above the LH threshold and at least one result for the presence or absence of PdG at the PdG threshold during the menstrual cycle. 
2.	The method of claim 1, the first lateral flow assay further comprising: 
the receiving zone additionally saturated with a second conjugate, 
the second conjugate comprising an anti-estrone-3-glucuronide antibody conjugated to a visual label, 
the membrane comprising a second testing zone, 
the second testing zone comprising estrone-3-glucuronide conjugated to a carrier protein, and further configured to evaluate for the presence or absence of estrone-3-glucuronide, and 
the membrane further configured to provide an observable positive result for the presence or absence of estrone-3-glucuronide at the estrone-3-glucuronide threshold as indicated by the visual label in the testing zone following the operation of the first lateral flow assay. 
3.	The method of claim 2, the determining step further comprising: determining that the fertile window has opened by observing a positive result for the presence of estrone-3-glucuronide. 
4.	The method of claim 1, the first lateral flow assay or the second lateral flow assay further comprising: 
the receiving zone additionally saturated with a second conjugate, 
the second conjugate comprising an anti-estrone-3-glucuronide antibody conjugated to a visual label, 
the membrane comprising a second testing zone, 
the second testing zone comprising estrone-3-glucuronide conjugated to a carrier protein, and further configured to evaluate for the presence or absence of estrone-3-glucuronide at or above an estrone-3-glucuronide threshold, 
the membrane further configured to provide an observable positive result for the presence or absence of estrone-3-glucuronide at the estrone-3-glucuronide threshold as indicated by the visual label in the testing zone following the operation of the first lateral flow assay comprising the second conjugate comprising an anti-estrone-3-glucuronide antibody conjugated to a visual label or the second lateral flow assay comprising the second conjugate comprising an anti-estrone-3-glucuronide antibody conjugated to a visual label. 
5.	The method of claim 4, the determining step further comprising: determining that the fertile window has opened by observing a positive result for the presence of estrone-3-glucuronide. 
6.	The method of claim 1, the determining step further comprising: 
the positive result for the presence of PdG at the PdG threshold obtained by an optical reader, and 
the positive result for the presence of LH at or above the LH threshold obtained by an optical reader. 
7.	The method of claim 1, the determining step further comprising: 
the result for the presence of PdG at or above the PdG threshold obtained by photographing a diagnostic test with the camera of a smartphone, and 
the result for the presence of LH at or above the LH threshold obtained by photographing a diagnostic test with the camera of a smartphone. 
8.	The method of claim 7, the smartphone further configured to utilize an application to collect, store and upon a display of the smartphone present the result for the presence of PdG at or above the PdG threshold and the result for the presence of LH at or above the LH threshold.
	Patent ‘665 differs from the instant invention in claiming a method instead of a system. However, the method of patent ‘665 recites using a system with similar limitations as the instant invention, except for an application in the smartphone that is able to determine sharpness of an image and image analysis to detect color intensity of the images captured from the lateral flow assays and provide a diagnostic test key that represents a visual relationship of measured color intensity to analyte concentration. 
	Pulitzer discloses a lateral flow test strip system for performing immunoassays on a plurality of test strips. The system includes a mobile device with an application that ensures the image is focused before the image is saved and capture images from the test strips for analysis, wherein analysis of the images entails counting the number of 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the application of Pulitzer into the smartphone of patent ‘665 because patent ‘665 employs a smartphone for analysis of lateral flow test strips that employ visual labels and the smartphone application of Pulitzer is for analyzing visual labels on lateral flow test strips. A person of ordinary skill in the art reasonably would have expected success because both Pulitzer and patent ‘665 are directed to lateral flow assay devices that employ cameras and visual labels to detect analytes.
With respect to the order in which analytes are to be detected in instant claim 4 (luteinizing hormone before pregnanediol glucuronide), the order in which analytes are to be detected in the claimed system is considered an intended use or functional limitation. In either situation, since the system of patent ‘665 contains the same components, it is capable of carrying out the same intended use or perform the same function. 
With respect to claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the application of Pulitzer which makes sure an image is in focus (assessing sharpness of 
	With respect to claim 17, Pulitzer teaches a quantitative result “diagnostic test key”, see item (814) in Figure 10 which provides a visual relationship of color intensity of the test line to concentration of analyte in the test line. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “diagnostic test key” of Pulitzer into the smartphone of patent ‘665 because patent ‘665 is directed to quantitative analysis of lateral flow test strips (i.e. concentrations of analytes at specific thresholds) and the “diagnostic test key” of Pulitzer provides a direct visual quantitative representation of analyte present on the test strip. A person of ordinary skill in the art reasonably would have expected success because both Pulitzer and patent ‘665 are directed to lateral flow assay devices that employ smartphones and visual labels to detect/quantify analytes.

15.	Claims 4, 8, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 17/446,369 in view of Pulitzer et al (U.S. Patent 9,857,373; herein referred to as Pulitzer).
This is a provisional nonstatutory double patenting rejection.
	Copending ‘369 claims: 
1.	A method for evaluating urine of a subject to estimate the fertile window, comprising: 
collecting a single sample of urine, 
testing the single sample of urine with one or both of a first lateral flow assay and a second lateral flow assay, 
the first lateral flow assay comprising: 
a sample pad configured to receive the urine sample, 
a receiving zone within a conjugate pad, the conjugate pad saturated with a conjugate comprising an anti-PdG antibody conjugated to a visual label in a concentration selected from the range inclusive of 1-10 µg/ml, 
a membrane comprising a testing zone, 
the testing zone comprising PdG conjugated to a carrier protein that binds PdG antigens at 8-32 molecules per carrier protein, and further configured to evaluate for the presence or absence of PdG at or above a PdG threshold, the PdG threshold selected from within the range inclusive of 3-20 µg/ml, 
the membrane further configured to provide an observable positive result for the presence of PdG in the sample of urine at the PdG threshold as indicated by the absence of the color of the visual label in the testing zone following the operation of the first lateral flow assay, 
the second lateral flow assay comprising: 
a sample pad configured to receive the urine sample, 
a receiving zone within a conjugate pad, the conjugate pad saturated with a conjugate, the conjugate comprising an anti-estrogen metabolite antibody conjugated to a visual label, 
a membrane comprising a testing zone, 
the testing zone comprising estrogen metabolite conjugated to a carrier protein and further configured to evaluate for the presence or absence of estrogen metabolite at a estrogen metabolite threshold of no less than 50 ng/ml, 
the membrane configured to provide an observable positive result for the presence of estrogen metabolite in the sample of urine at an estrogen metabolite threshold as indicated by the absence of the color of the visual label in the testing zone following the operation of the second lateral flow assay, 
determining that ovulation has occurred and that the fertile window has closed by a positive result for the presence of PdG at the PdG threshold or determining that the fertile window has opened by observing a positive result for the presence of estrogen metabolite at or above the estrogen metabolite threshold, and 
estimating the fertile window dates, optionally by repeating the collecting, testing and determining steps, the fertile window opening date of the subject estimated as the date of the first positive result in a menstrual cycle of the subject for the presence of estrogen metabolite at or above the estrogen metabolite threshold and the fertile window closing date of the subject estimated as the date of the first positive result in the menstrual cycle for the presence of PdG at the PdG threshold, following the evaluation of at least one result for the presence or absence of estrogen metabolite at or above the estrogen metabolite threshold and at least one result for the presence or absence of PdG at the PdG threshold during the menstrual cycle.
2.	The method of claim 1, the first lateral flow assay further comprising: 
the receiving zone additionally saturated with a second conjugate, 
the second conjugate comprising an anti-LH antibody conjugated to a visual label, 
the membrane comprising a second testing zone, 
the second testing zone comprising LH conjugated to a carrier protein, and further configured to evaluate for the presence or absence of LH, and 
the membrane further configured to provide an observable positive result for the presence or absence of LH at the LH threshold as indicated by the visual label in the second testing zone following the operation of the first lateral flow assay.
3.	The method of claim 2, the determining step further comprising: determining that the fertile window has opened by observing a positive result for the presence of LH.
4.	The method of claim 1, the first lateral flow assay or the second lateral flow assay further comprising: 
the receiving zone additionally saturated with a second conjugate, 
the second conjugate comprising an anti-LH antibody conjugated to a visual label, 
the membrane comprising a second testing zone, 
the second testing zone comprising LH conjugated to a carrier protein, and further configured to evaluate for the presence or absence of LH at or above an LH threshold, 
the membrane further configured to provide an observable positive result for the presence or absence of LH at the LH threshold as indicated by the visual label in the second testing zone following the operation of the first lateral flow assay comprising the second conjugate comprising an anti-LH antibody conjugated to a visual label or the second lateral flow assay comprising the second conjugate comprising an anti-LH antibody conjugated to a visual label.
5.	The method of claim 4, the determining step further comprising: determining that the fertile window has opened by observing a positive result for the presence of LH.
6.	The method of claim 1, the determining step further comprising: 
the positive result for the presence of PdG at the PdG threshold determined by an optical reader, and 
the positive result for the presence of estrogen metabolite at or above the estrogen metabolite threshold determined by an optical reader.
7.	The method of claim 1, the determining step further comprising: 
the result for the presence of PdG at or above the PdG threshold determined by photographing a diagnostic test with the camera of a smartphone, and 
the result for the presence of estrogen metabolite at or above the estrogen metabolite threshold determined by photographing a diagnostic test with the camera of a smartphone.
8.	The method of claim 7, the smartphone further configured to utilize an application to collect, store and upon a display of the smartphone present the result for the presence of PdG at or above the PdG threshold and the result for the presence of estrogen metabolite at or above the estrogen metabolite threshold.
	Copending ‘369 differs from the instant invention in claiming a method instead of a system. However, the method of copending ‘369 recites using a system with similar limitations as the instant invention, except for an application in the smartphone that is able to determine sharpness of an image and image analysis to detect color intensity of the images captured from the lateral flow assays and provide a diagnostic test key that represents a visual relationship of measured color intensity to analyte concentration. 
	Pulitzer discloses a lateral flow test strip system for performing immunoassays on a plurality of test strips. The system includes a mobile device with an application that ensures the image is focused before the image is saved and capture images from the test strips for analysis, wherein analysis of the images entails counting the number of colored pixels, as well as determining the intensity of color, at a test line on the test strip. The mobile device then compares the number of pixel or color intensity to that in a control line, providing a mathematical evaluation of the test line (Col. 9, lines 19-45, Col. 10, lines 31-). As shown in Figure 10, the mobile device application can show a quantitative result in (814) – how much analyte is in the test line from the image analysis (Col. 9, lines 46-47, and Col, 11, lines 35-38). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the application of Pulitzer into the smartphone of copending ‘369 because copending ‘369 employs a smartphone for 
With respect to the order in which analytes are to be detected in instant claim 4 (luteinizing hormone before pregnanediol glucuronide), the order in which analytes are to be detected in the claimed system is considered an intended use or functional limitation. In either situation, since the system of patent ‘665 contains the same components, it is capable of carrying out the same intended use or perform the same function. 
With respect to claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the application of Pulitzer which makes sure an image is in focus (assessing sharpness of the image) into the mobile phone of copending ‘369 because the application of Pulitzer provides for a sharper image of the test strip by making sure the image in proper focus.  A person of ordinary skill in the art reasonably would have expected success because McCarthy teaches use of mobile phones and Pulitzer teaches the disclosed application as being applicable in mobile phones.
	With respect to claim 17, Pulitzer teaches a quantitative result “diagnostic test key”, see item (814) in Figure 10 which provides a visual relationship of color intensity of the test line to concentration of analyte in the test line. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 
	
Priority
16.	For the purposes of prior art rejections, the instant claims are only accorded the effective filing date of 7/2/2020 (PCT/US20/40600) because the instant claims do not appear to find support in any of the other applications (provisional and non-provisional) and PCT that Applicants are attempting to claim priority to. Applicants are invited to point to support in the applications/patents/PCTs that Applicants are trying to claim priority to to perfect their priority claim to each application/patent/PCT. 

Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 4, 5, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al (US 2015/0094227; herein referred to as McCarthy). 
McCarthy disclose a system comprising 3 or more test strips that can measure hCG, FSH, and PdG (pregnanediol glucuronide) from a urine sample. However, other analytes, such as luteinizing hormone and estrogen (or a metabolite thereof), can be detected in the disclosed test strips (Figs. 2, 4, 5; [0024], [0065], [0074], [0107], [0144]). The test strips comprise mobile labeled reagents that bind to the analyte and immobilized reagents that bind to the analyte. The label reagents are visual labels that can be colloidal metallic particles, dyed/coloured particles ([0068] to [0080]). Each test strip reads on one diagnostic test. 
The results of the assays may be read by an extrinsic assay result reading
means such as a mobile phone or other portable electronic device (e.g. a tablet computer), preferably provided with a camera, where the assay result is read by measuring the signal color intensity generated by a visible label (i.e. an application with a camera that captures an image and measures color intensity from bound visual label). The assay result reader, whether extrinsic or forming part of an integrated assay device/assay result reader, may read and interpret the assay results, or may transmit assay result data to a remotely-located device for the assay data to be interpreted. The 
	The assay result reader comprises an assay result display for displaying the outcome of the assays to a user. Typically, the display will comprise an LCD but other types of displays are possible ([0087]). 
	With respect to the order in which analytes are to be detected in instant claim 4 (luteinizing hormone before pregnanediol glucuronide), the order in which analytes are to be detected in the claimed system is considered an intended use or functional limitation. In either situation, since the system of McCarthy contains the same components as the instant invention, it is capable of carrying out the same intended use or perform the same function. 
	With respect to claim 18, the manner in which assay results are interpreted set forth in claim 18 can be considered an intended use or function limitation of the claimed system. In either situation, since the system of McCarthy contains the same components as the instant invention, it is capable of carrying out the same intended use or perform the same function.

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



21.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (US 2015/0094227; herein referred to as McCarthy) in view of Coley et al (US 2005/0130311; herein referred to as Coley). 
See above for the teachings of McCarthy. 
McCarthy differ from the instant invention in failing to teach detection of a specific estrogen metabolite – E3G. 
	Coley teaches a method for detecting impaired fertility by detecting at least one analyte of significance in the ovulatory cycle in a urine sample. The analyte of significance is typically a hormone, the concentration of which is known to fluctuate during the ovulation cycle. Preferred examples include one or more of FSH, LH, a metabolite of progesterone, such as P3G (or PdG), and metabolites of estrogen, such as E3G ([0029]). Coley also disclose a test kit for performing the method comprising a dip stick type test device – a test strip ([0050], [0052]). Example 1 discusses detection FSH, E3G, P3G, and LH in a urine sample. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a test strip in the system of McCarthy to detect E3G, as taught by Coley, because McCarthy teaches assaying for metabolites of estrogen in urine samples along with FSH, P3G, and LH and Coley teaches it to be routine to assay E3G along with FSH, P3G, and LH for reproductive 
	With respect to claim 12, Figure 6 of McCarthy shows correlation of a concentration greater than or equal to 4 µg/ml of P3G (PdG) indicating pregnancy which is also an indication that ovulation has occurred. McCarthy teaches the mobile phone displays the outcome of the assays to a user. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display the outcome of the assay to the user in a format correlating the result of the assay to a corresponding condition such as whether ovulation has occurred because such a format would provide clear information to the user of what condition is indicated by the assay result. 

22.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (US 2015/0094227; herein referred to as McCarthy) in view of Lin et al (US 7,483,054; herein referred to as Lin). 
See above for the teachings of McCarthy. 
McCarthy differs from the instant invention in failing to teach the mobile phone used for analysis of the test strip being able to discern whether sharpness of captured images is within an acceptable range. 
Lin teaches a method for accessing the sharpness of images captured by mobile phones. When an electronic camera device is used to capture an image, the disclosed method determines the sharpness of the image and tells the user the status of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile phone in McCarthy with the method of accessing sharpness of Lin because the method of Lin provides the advantage of allowing the user to assess the quality of the images taken from the test strips which can affect the accuracy of the assay results from the test strips.  A person of ordinary skill in the art reasonably would have expected success because McCarthy teaches use of mobile phones and Lin teaches the disclosed method as being applicable in mobile phones.

23.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (US 2015/0094227; herein referred to as McCarthy) in view of Pulitzer et al (US 9,857,373; herein referred to as Pulitzer). 
	See above for the teachings of McCarthy. 
	McCarthy differs from the instant invention in not teaching the mobile phone being able to determine sharpness of an image and generate a “diagnostic test key” that provides a visual relationship of color intensity on a captured image of a test strip to a concentration of an analyte. 
	Pultizer teaches a mobile phone for capturing images of test strips and contains an application that ensures the image is focused before the image is saved and performs an analysis of a test line captured in the image, counting the number of colored pixels, as well as determining the intensity of the color (Col. 9, lines 27-45). The 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the application of Pulitzer which makes sure an image is in focus (assessing sharpness of the image) and provides a “diagnostic test key” that provides a visual relationship of color intensity to concentration of analyte into the mobile phone of McCarthy because the application of Pulitzer provides for a sharper image of the test strip by making sure the image in proper focus and the “diagnostic test key” provides a direct quantitative value of how much analyte is present on the test strip.  A person of ordinary skill in the art reasonably would have expected success because McCarthy teaches use of mobile phones and Pulitzer teaches the disclosed application as being applicable in mobile phones.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



3/19/2022